RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claims 1, 7, 8, and 13, filed on 28 February 2022, have been entered in the above-identified application.  Claims 1-20 are pending, of which claims 16-20 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 14 February 2022.

Terminal Disclaimer
Applicant purported to file a terminal disclaimer along with the amendments filed 28 February 2022, but no such terminal disclaimer is in the application file.

WITHDRAWN REJECTIONS
The objection to claim 13, made of record on page 6, paragraph 12 of the office action mailed 14 February 2022 has been withdrawn due to Applicant’s amendment in the response filed 28 February 2022.
The 35 U.S.C. § 103 rejection of claims 1-11 as over JP 2003-336025 A and of claims 12-15 over JP ‘025 in view of Dollase ‘526 (U.S. Pub. 2014/0322526) made of record on pages 8-10 and 12-13 of the office action mailed 14 February 2022 has been withdrawn due to Applicant’s amendment in the response filed 28 February 2022.  In particular, JP ‘025 does not teach or suggest using more than 50% of epoxy-functionalized copolymers in the curable adhesive composition as presently claimed.
The 35 U.S.C. § 103 rejection of claims 1-4, 7, and 9 as over Sumi (U.S. Pub. 2004/0232563) made of record on pages 10 of the office action mailed 14 February 2022 has been withdrawn due to Applicant’s amendment in the response filed 28 February 2022.  In particular, Sumi does not teach a thermally activatable curing agent which induces cationic curing of the copolymer as claimed.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 7, 8, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,153.
Regarding claim 1, The ‘153 patent recites a thermally curable adhesive composition comprising (A) 4.9-34.9% by weight of an epoxy functionalized (co)-polymer having a weight average molar mass in the range of 5,000 to 200,000 g/mol, based on more than 30% to 100% by weight of at least one type of (meth)acrylic (co)monomer functionalized with an epoxy group, (B) 0.1 to 5 wt. % of at least one thermally activatable curing agent, and (C) and (D) further constituents.  These read on claimed components (A), (B), and (C) respectively.  Claim 10 of the ‘153 patent recites that the thermally activatable curing agent for cationic curing of epoxides is a thermally activatable acid former.  Claim 17 recites that this composition formed into an adhesive tape having at least one layer of this curable composition.
Claim 2, the molecular weight of component (A) in claim 1 of the ‘153 patent is within this claimed range.
Claim 3, claim 6 of the ‘153 patent recites this limitation. 
Claim 4, claim 7 of the ‘153 patent recites this limitation. 
Claim 5, claims 8 and 9 of the ‘153 patent recite this limitation. 
Claim 7, claims 7-9 of the ‘153 patent recite cycloaliphatic epoxides which may be used in the adhesive composition, reading on cycloaliphatic reactive resins.  Additionally, the use of multiple curing agents as noted in claim 11 reads on one or more additives or fillers as claimed..
Claim 8, claim 11 of the ‘153 patent recites this limitation. 
Claim 12, the adhesive tape recited in claim 17 of the ‘153 patent reads on a transfer adhesive tape.
Claims 6, 9, 10, and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,153 in view of JP 2003-336025 A.  A machine translation of JP ‘025 was relied upon for analysis.
Regarding claims 6, 9, 10, and 11, The ‘153 patent is relied upon as described above.  
JP ‘025 describes a UV-curable hot melt type pressure-sensitive adhesive composition, see paragraph [0001].  The composition includes at least three components: 100 parts by weight of (A) an adhesive copolymer, and 0.01 to 6 parts by weight of (B) a UV cationic initiator, and 5-60 parts by weight of (C) a tackifying resin.  See [0010], [0012], and [0032].1  These read on components (A), (B), and (C) as claimed, respectively.   JP ‘025 further teaches forming the acrylic hotmelt composition and applying to a PET film substrate, thus forming a single-sided adhesive tape, see paragraph [0040].  Paragraph [0035] also teaches applying the adhesive composition to plastic, glass, or metals, which also read on forming a single- or double- sided adhesive tape.
The adhesive copolymer (A) includes three components: base polymer (a) which is an acrylic resin having a hydroxyl-group; (b) an epoxy-group containing (meth)acrylate polymerizable compound, and (c) tackifying resin, see [0010].  Compound (b) is used in the amount of 5 to 35 parts by weight based on 100 parts by weight of the acrylic base polymer (a) and has a weight-average molecular weight in the range of 5,000 to 30,000 g/mol, see [0014] and [0024].  Particular epoxy-group-containing (meth)acrylic monomers which form compound (b) are specified at [0022-0023].  The materials are polymerized and cured using UV light, reading on inducing curing of the copolymer by means of UV radiation, see [0034].
	Claim 6, JP ‘025 teaches the use of silicon-containing compounds as component (C), see [0025].
Claim 9, JP ‘025 teaches the use of UV cationic initiator (B) at [0015], and uses light with a wavelength in the range of 200 to 600 nm to initiate the polymerization, see [0034].
Claim 10, JP ‘025 teaches including a silane compound at [0025].
Claim 11, JP ‘025 teaches that the adhesive compounds are selected due to their excellent transparency, see [0018].  The Examiner has assumed that transparency in the visible light spectrum is implied by this statement, which includes wavelengths within the range 400 to 800 nm as claimed.

Claims 13-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,153 in view of Dollase ‘526 (U.S. Pub. 2014/0322526).
Regarding claims 13-15, The ‘153 patent is relied upon as described above.  Dollase is relied upon as described in the rejection below to teach these additional limitations.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi (U.S. Pub. 2004/0232563) in view of Dollase (U.S. Pub. 2015/0306845).
Regarding claims 1-4, Sumi describes an adhesive tape formed from a polymerizable adhesive composition.  See abstract.  The composition is a pressure-sensitive adhesive, see p. 2, [0024].  The composition is formed from adherent component (A) which is an acrylic copolymer containing up to 80 mol. % of glycidyl (meth)acrylate groups, see p. 2, [0022-0023].  This component has a molecular weight in the range of 100,000 or greater, preferably from 150,000 to 1,000,000, see p. 2, [0024].  This reads on component (A) as claimed.
Sumi also teaches using a thermally active latent epoxy resin curing agent component which is present in the amount of from 0.1 to 20 parts by weight based on an epoxy resin component (B), see p. 3, [0039].  The curing agent reads on component (B) as claimed.  Sumi teaches including an epoxy resin component (B), which reads on the claimed further constituent (C), which is preferably used in the amount of 100 to 600 parts by weight based on the adherent component (A), see p. 3, [0031, 0035].  These amounts thus overlap the claimed amounts of components (A), (B), and (C) as recited in claim 1.  Sumi also teaches the use of energy radiation polymerizable compound (D) and photopolymerization initiator (E) (see p. 4, [0054]) as well as electrically and thermally conductive fillers in the amount of 10-400 parts by weight per 100 parts by weight of the adhesive component, see p. 5, [0057], which also read on further constituents (C) as claimed.
Although Sumi has no specific examples of a curable adhesive composition which reads on that of claim 1, the above description includes components whose identity and quantities overlap the recited ranges.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Sumi does not specify that the curing agent induces cationic curing of the (co)polymer (A) as claimed.  
Dollase ‘845 describes an adhesive film used to form a laminate with two rigid substrates, see abstract.  The reference teaches using epoxy resins and/or epoxy resin mixtures which may be cured by UV light or may be cured thermally cationically in combination with thermal initiators, see p. 5, [0058].  Suitable cationic thermal initiators include sulfonium salts, see p. 4, [0065] and [0069].  The adhesive film can form a single-sided transfer tape as described in the example at p. 11, [0107] or a double-sided adhesive film as described at p. 11, [0113].
Sumi and Dollase ‘845 are analogous as they each disclose adhesive compositions formed with epoxy resins and which employ photopolymerization initiators to induce curing of the adhesive material, forming a single- or double-sided adhesive sheet.
It would have been obvious to have included a known sulfonium salt initiator for epoxy systems as taught in Dollase ‘845 either as a substitute for, or in addition to, the latent epoxy resin curing agent described in Sumi to arrive at the claimed invention.  There is a reasonable expectation of success as Dollase ‘845 refers to many useable sulfonium salts suitable for such cationic curing, see p. 6, [0065] and [0069].
Regarding claim 5, Dollase ‘845 teaches the use of 3,4-epoxyclyclohexyl-substitited monomers, see p. 6, [0062].
Regarding claim 7, Sumi discloses a photopolymerization initiator (E) at p. 4, [0052] and also teaches the use of electrically conductive filler reading on an additive or filler, see p. 5, [0057].
Regarding claim 8, Dollase ‘845 teaches that suitable cationic thermal initiators include sulfonium salts, see p. 4, [0065] and [0069].
Regarding claim 9, Sumi teaches using UV light to irradiate and cure the liquid curable resin compositions, see p. 4, [0050].  UV light includes wavelengths which overlap the claimed range of 250 to 350 nm.
Likewise, Dollase ‘845 teaches using photoinitiators which exhibit absorption in the range of 250-350 nm, see p. 7, [0074].
Regarding claim 12, Dollase teaches that the adhesive film can form a single-sided transfer tape as described in the example at p. 11, [0107] or a double-sided adhesive film as described at p. 11, [0113].

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi (U.S. Pub. 2004/0232563) in view of Dollase (U.S. Pub. 2015/0306845) in view of Dollase (U.S. Pub. 2014/0322526).
Regarding claims 12-15, Sumi and Dollase ‘845 are relied upon as described above.  Sumi teaches that the adhesive may be used with glass, see p. 6, [0073], and Dollase ‘845 teaches using the adhesive with transparent carriers such as glass, see p. 2, [0018] and [0021]. However, the references do not specify the carrier properties recited in claims 13-15.
Dollase ‘526 describes an adhesive substance and a pressure-sensitive adhesive transfer tape, see abstract and p. 9, [0135].  A suitable carrier for the adhesive is thin glass, see p. 7, [0097-0098], and preferred carriers are thin glasses with a thickness most preferably from 30-50 microns, see id.  Dollase ‘526 discloses a tape roll including the thin film glass, see p. 7, [0105], reading on flexible thin glass in the form of a strip and meeting the limitations of claims 14-15.  The carrier is a permeation barrier for water and oxygen, exceeding the requirements of a WVTR less than 0.1 g/(m2-d) and an OTR less than 0.1 cm3(m2-d-bar), see p. 7, [0103].  This meets the limitation of claim 13.
Sumi and Dollase ‘845 and Dollase ‘526 are analogous because they each disclose adhesive materials employed with glass substrates as described above.  Dollase ‘845 further teaches using the adhesive in thin strips, see title.
Dollase teaches that prior art adhesives for the purpose of sealing and creating a barrier effect around electronic arrangements (see p. 1, [0002-0003]) have used liquid adhesives or adhesives based on epoxides, see p. 2, [0016].  Thus, it would have been obvious to have employed an epoxy-functional adhesive as disclosed in JP ‘025 with the carrier materials disclosed in Dollase to arrive at the claimed invention.


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 28 February 2022 regarding the 35 U.S.C. § 103 rejection of claims 1-4, 7, and 9 of record over Sumi (U.S. Pub. 2004/0232563) have been considered but are moot due to the new grounds of rejection.

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fink (U.S. Pub. 2003/0111175) an adhesive with glycidyl (meth)acrylate which  uses up to 50% of glycidyl (meth)acrylate monomers to form the adhesive copolymer.  The polymer is formed using a cationic photoinitiator.

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The amount of (B) is such that the ratio of (B) to (C) is in the range of 1:0.05 to 1:5, see [0032].  Thus the amount of (B) may be as low at 0.01 parts by weight (lowest ratio based on the lowest amount of silicone compound = 1/5 × 0.05 parts = 0.01 parts) and as high as 6 parts by weight (highest ratio based on the highest amount of silicone compound = 1/0.05 × 0.3 parts = 6.0 parts).